Hines, J.,
dissenting. 1. Tlie decision of this case involves the power of county boards of education to borrow money, and to apply the public-school fund's of the counties to the payment of debts contracted by such boards. For a number of years the Board of Education of Monroe County contracted each year, with the Citizens Bank of Forsyth, debts in excess of the annual school revenues of the county. They ran behind for a period of from twelve to-eighteen months, and would each year borrow money with which to operate the schools. After applying all annual school funds of this county to the payment of these debts, the balances were carried forward to the succeeding years. As the years rolled by the balances increased. On April 8, 1924, this deficit *68amounted to $69,017.93. Thereafter the bank made further loans to the county board of education. On March 3, 1925, the indebtedness of the board to the bank amounted to $94,217.93. This amount exceeded the total school revenues of the County of Monroe for the year 1925. On said date the board of education, by resolution, transferred the entire school fund of the county to the bank, including the balance due for 1925, and for any other year, if necessary, to secure said sum. In consequence of this last transaction the county board vof education stripped itself of all means of operating the schools for the year 1925. The total school revenue of that year would not pajr the debt to the bank, to secure which this transfer or assignment of the school fund of the county was made to it. So on March 13, 1925, the county board of education passed a resolution closing the schools of the county.
In these circumstances, was the said indebtedness a valid and enforceable debt against the school funds of the county for the years 1924 and 1925, and was said assignment to the bank by the board of the school funds coming to the county, both from the State and local taxation, valid? I do not think so. The boards of education of the several counties of this State are empowered and authorized, whenever they deem it necessary, to borrow sufficient amounts of money, and no more, to pay for the operation of the public schools of their county; but no board of education has authority to borrow sums of money greater in the aggregate than the sum to which the county may be entitled from the public-school fund. Code of School Laws, § 95, Acts 1919, p. 328. When any money is borrowed under the above section of the Code of School Laws, the same shall be paid over to the county school superintendent, and become a part of the public-school fund of said county, and shall be by said officer paid out to the teachers of the county schools. Code of School Laws, § 101, Acts 1919, p. 329. By the above provision of our law the amount which can be borrowed by a county board of education is fixed and limited. The amounts which can be borrowed can not be greater in the aggregate than the sum which the county is entitled" to receive from the public-school fund for a given year. This provision of the statute imposes a limitation upon the power of county boards of education to borrow money. The aggregate sum which can be borrowed is stated and fixed. The county board of education can *69not exceed this, limit. The clear import of these provisions of our school laws is, that the county board of education could borrow no greater sum of money in the aggregate than the amount of money which the county was entitled to receive from the public-school fund. The county board of education had no authority to create any debt against the county or the public-school fund in excess of this fund. In the case of Appling v. Abbeville, 136 Ga. 772 (72 S. E. 31), this court said: “The act approved December 3, 1895 (Acts 1895, p. 117), provided for the establishment of a system of public schools for the City of Abbeville under the supervision of a board of education, consisting of five citizens elected by the mayor and council. The board of education was authorized to employ teachers and' fix their compensation. The mayor and council were empowered to annually levy and collect such tax (not to exceed one half of one per cent.) as would be sufficient, when added to the sums received from the public-school fund of the State, to support and maintain the city schools for at least six scholastic months in each year, and they were directed to pay the fund raised by the tax to the board of education, to be disbursed by the board for the support and maintenance of the schools. The clear import of the act was that the expenses of maintaining the city schools were to be defrayed exclusively from a fund produced by revenue from two sources, viz., that accruing from the town’s levy of a special tax, and the town’s proportionate part of the State public-school fund. The board of education had no authority to create any debt against the city. Their power to contract carried with it the limitation that the liabilities which they might create were payable only from the funds appropriated to the support of the schools.”
Now what is the consequence if a county board of education exceeds this limit and borrows money in excess thereof? If a debt is contracted in excess of this limit, is it collectible ? Section 102 of the Code of School Laws is as follows: “It shall be unlawful for any board of education to make any contract involving the expenditure of funds in excess of the total appropriation for the current fiscal year. Any indebtedness created, contract made, or order or draft issued in violation thereof [hereof?] shall be void.” Here the statute plainly and distinctly declares the result which must follow if a county board of education borrows money in excess of *70the limit fixed in § 95 of the Code of School Laws. Any indebtedness thus created, any contract thus made, any order or draft thus issued shall be void. The provision in § 97 of the Code of School Laws (Acts 1919, p. 328), that money borrowed “shall be paid back out of any funds coming into the hands of the county school superintendent that can be legally applied to the payment of the same,” applies only to debts which are legally and lawfully contracted, and the aggregate of which is not greater than the public-school fund of the county. So it seems clear and indisputable that under the plain and unambiguous language of our statute this indebtedness to this bank, and the transfer and assignment by the board of all the school funds of the county for the years 1924 and 1925, and for any other year if necessary, to pay this indebtedness, are void and unenforceable against the school revenues of this county for the years 1924 and 1925.
The powers of public officers in this State are defined by law. Persons dealing with them must take notice thereof. The public can not bo estopped by the acts of officers done in the exercise of a power not conferred on them by law. Civil Code (1910), § 303. Public officers have only such powers as are granted them. They take nothing by implication. The law granting these powers must be strictly construed. Persons dealing with them must at their peril ascertain the extent of their powers. Decatur County v. Roberts, 159 Ga. 528 (126 S. E. 460); Baggerly v. Bainbridge State Bank, 160 Ga. 556, 561 (128 S. E. 766). Besides, in this case, the bank had full knowledge of all the facts. Knowing these facts, it will be presumed that it knew the law applicable thereto.
2. The trial judge held that the public-school funds of the County of Monroe for the years 1924 and 1925, arising from that portion of the State public-school fund allotted to that county for the year 1924, and to arise from that portion of said fund to be allotted to the county for 1925, and from levies of local taxes in that county in 1924 for its public schools, could not be used, under the facts of this case, to discharge accumulated debts contracted by the county board of education prior to 1924, and that the assignment of said funds by the board to the Citizens Bank to secure the payment of such past-due indebtedness was null and void. .It is upon this ruling that the judgment of the court below is mainly' based. Is that ruling correct? We will deal first with the State *71public-school fund allotted to the county for these years. By the general appropriation act of August 20, 1923, the sum of $4,250,-000 was appropriated by the State “for the support and maintenance of the common or public schools of the State for each of the years 1924 and 1925.” Acts 1923, pp. 13, 16. By the act of August 18, 1924, the State superintendent of schools is authorized to transmit $500 annually towards the support of a consolidated school with at least four teachers, where the county authorities combine smaller schools into a consolidated school; and in case the local school authorities provide for a standard four-year high school, $1,000 in addition is to be given from the State public-school funds to the local school authorities for the support of said school. These funds are given to aid the local authorities in payment of the salaries of the principal, and at least one assistant high school teacher. Acts 1924, p. 176. By section 94 of the Code of School Laws, the county superintendent in each county is required, under the approval of the county board of education, on the first day of each month to transmit to the State school superintendent an itemized statement of the various sums due and unpaid by the county board of education on the first of each month, “for teachers’ salaries, for pay of the county school superintendent, or for any other item of expense properly charged under the law to the county board of education;” and when said itemized statement has been approved by the State school superintendent and presented to the Governor, the latter shall issue his warrant upon the treasurer for all the funds standing to the credit of each of the several counties upon the books of the treasurer, or for such part thereof as may be needed to liquidate the indebtedness of the county board of education of such county, as shown by such statement. Upon presentation of the warrants aforesaid, the treasurer is required to draw his cheeks for the amount of said warrants, in favor of the county school superintendent of the county, and the State school superintendent is required to immediately transmit said cheeks to the county school superintendents of the respective counties, “who shall promptly disburse the money so received in payment of the sums set out in the itemized statement aforesaid; and if the money is not sufficient to pay said sums in full, then it shall be prorated among the various items, provided that the expenses of administration for each month shall first be paid in full.”
*72The county board of education is authorized by this act to make their contracts in such manner that the amounts payable to teachers for services rendered shall become due and payable monthly. Acts 1919, p. 327. The meaning of this section is clear. “The expense of administration for each month shall first be paid in full.” “The amounts payable to teachers for services rendered shall become due and payable monthly.” The money coming to a county from its allotment of the public-school funds can only be drawn from the State treasury under an appropriation made by the legislature, and upon a warrant or warrants drawn by the Governor. The only appropriation acts by which this fund can be drawn from the State treasury and turned over to the County of Monroe are the two acts of 1923 and 1924 above referred to. By the first of these acts the legislature has made an appropriation of the State school fund solely “for the support and maintenance of the common or public schools of the State for each of the years 1924 and 1925.” The legislature has made no appropriation of the public-school funds for the payment of past-due, accumulated debts made by the county board of education. It certainly has made no appropriation of public funds for the payment of debts illegally contracted by a county board of education. By section 94 of the Code of School Laws it is expressly provided that the expenses of administration of the public schools of the county, including the pay of teachers, shall be first paid in full out of the funds received from the State. Under these laws, these funds can not be used by the county board of education to pay even legal debts contracted by the county board of education, until the current monthly expenses of conducting the public schools have been paid in full. The contention that these funds can be used to pay past-due indebtedness is right in the teeth of these statutes. It never was the intention of the legislature that county boards of education could contract debts, in excess of the annual revenue applicable to the operation of the public schools, and then shut down the schools until the revenues derived from the State and from local taxation had wiped out said accumulated debts. The whole theory of the system is that the expenses of conducting the schools shall be paid monthly, and in preference to other legal debts due by the county boards of education. Undoubtedly, then, the trial judge was authorized to hold that the funds coming to *73this county from the public-school funds of the State, for the support of public schools within its borders, ought first to be applied to the current expenses of operating the schools before past-due, accumulated debts made by the county board were paid; and especially was this true where such debts were illegally contracted.
We come next to consider the question whether the school funds of this county, arising from local taxation in 1924, could be legally applied to the payment of this accumulated indebtedness of the county board of education. On September 16, 1924, the county commissioners, upon the recommendation of the board of education, levied a special tax of five mills “for educational purposes, and the support of the public schools of Monroe County,” and upon the further recommendation of the county board of education levied an additional three mills “for educational purposes, to insure payment of teachers’ salaries for a full nine-months term throughout the county.” Before the passage by the county commissioners of the resolution levying said tax, the county board of education requested the commissioners to levy a tax of three mills for the purpose of paying past-accumulated debts of the county board of education. This the county commissioners declined to do; but agreed to levy an additional tax of three mills for school purposes, if the county board would continue for the regular nine-months term the public schools of the county which had been, and were still being, conducted. Thereupon the county board of education unanimously passed a resolution agreeing that the money arising from this levy of three mills should be used to continue the public schools of the county for the regular term of nine months, which had previously been fixed by the board and was then in existence. Upon this resolution of the county board the county commissioners made said tax levy of three mills. Thereupon the county board of education notified the State school superintendent that arrangements had been made for continuing the common schools of Monroe County for at least six months in the year 1925. Under these facts, could the county board of education divert the funds arising from these local tax levies, and especially the funds arising from the special levy of three mills, from the payment of the expenses of operating the public schools of the county for the school year of 1924-1925 ?
By the constitution of this State, “Authority is granted to the *74counties, . . upon the recommendation of the corporate authority, to establish and maintain public schools in their respective limits by local taxation;” and provision is made for the levy of taxes for that purpose. Acts 1919, p. 66; Smith v. Tolbert, 160 Ga. 268 (127 S. E. 868). County taxes shall be assessed “to pay charges for educational purposes, to be levied only in strict compliance with the law.” Civil Code (1910), § 513, par. 8. Levy of the county tax, including this educational tax, must be done by order of the county authorities authorized to levy the county tax, and must be entered on their minutes. This order must specify the per cent, levied for each specific purpose. Civil Code (1910), § 514. Taxes levied for educational purposes must be used for such purpose, and none other. Civil Code (1910), § 516. Under the order of the county commissioners levying the county tax for 1924, there was levied a county-wide tax "of eight mills, for the purpose of maintaining schools “for nine months, throughout the County of Monroe.” The specific purpose of the levy of this educational tax was for maintaining the public schools of Monroe County for nine months. The levy was made on September 16, 1924. By resolution of the county board of education, the school year ran from September 1 to September 1. This tax was levied for the specific purpose of maintaining a nine-months school during this school year. It was not levied for the purpose of paying past-due debts of the county board of education. The tax not being levied for the purpose of paying these past-due debts, but levied for the specific purpose of maintaining the public schools for nine months, the proceeds arising from such tax could not be applied to the payment of any such past-due indebtedness, until the expense of operating the schools for nine months had been paid. Our law on this subject expressly declares that the proceeds of a tax levied for one purpose can not be applied to any other purpose. The county commissioners, under the amendment to the constitution of November 2, 1920, had authority “to assess and collect taxes for the support of public schools” in that county. The proceeds of such tax, under this constitutional provision, are to “be distributed equitably, according to the school population, tax values, the number of teachers and the grade of license, among the public schools” of the county. This tax levy was made under this constitutional provision. The proceeds of such tax are for the sup*75port of the public schools of the county. Its proceeds are to be distributed among the schools of the county under the plan specified in this amendment to our constitution. If the proceeds of such tax are diverted to the payment of past-due debts contracted by the county board of education, they would not be used for the support of the public schools during the school year of 1924-1925. Furthermore the proceeds of such tax, in that event, would not be distributed among the public schools of the county as required by this constitutional provision.
In Baggerly v. Bainbridge State, Bank, supra, we held that the judge of the superior court was without authority to authorize the treasurer of a school district to expend the funds of such district, “which arose during the year 1924, to the payment of the expenses of this school for the year 1925,” but that the revenues of the first-named year should go to discharge the expenses of operating the school of the district for that year. It seems to be clear that under the constitution and laws of this State the public-school fund of a county for a given year shall first be used for the payment of the expenses of operating the schools during such year. It follows that the trial judge properly held that the public-school fund of the County of Monroe, coming from the State and arising from the local school tax levies for the support of the public schools of that county for the school year 1924-1925, could not, under the law and under the resolution of the county commissioners making such levies, be diverted from the payment of the expenses of operating the schools in that county for that year, and applied to the payment of past-due debts contracted by the county board of education and remaining unpaid.
3. Did the county board of education abuse its discretion in closing the public schools of this county on March 13, 1925, under the facts disclosed in the record? The board had previously fixed the school term for 1924-1925 for a period of nine months. It had represented, and the representation was true, that it had made arrangements for the operation of the public schools in the county for at least six months during the year 1925; and on the faith of this representation the State school superintendent had allotted to that county its portion of the State public-school fund for the year 1925. Furthermore, this board had recommended to the county commissioners the levy of a tax of eight mills for the *76operation of these schools during the school year 1924-1925, for a period of nine months; and upon its representation the county commissioners by resolution levied such tax for the express and specific purpose of operating these schools during this school year of nine months. The balance of the county school fund on March 13, 1925, thus applicable to the expenses of operating these schools for such term, was ample to defray the expenses of their operation for the remainder of the school year of 1924-1925, if so applied, and if not applied to the payment of the past-due debts of the county board of education. The county board of education closed down the schools on the above date, after their operation for six months, in order that this balance of the school funds of the county might be applied to the discharge of its indebtedness to the Citizens Bank. In these circumstances, was the board authorized to close down these schools? Section 84 of the act of 1919 (Acts 1919, p. 288) is in part as follows: “County boards of education shall have the power to define and regulate the length of the public-school terms of their respective counties.” Under this provision of law these boards have the power to define and regulate the length of the public-school terms of their respective counties. They have in this respect a wide discretion. It is true that “Ordinarily the writ of mandamus is a remedy for official inaction. It does not lie to control the conduct of an officer vested with a discretion, except where the exercise of that discretion has been so capricious or arbitrary as to amount to a gross abuse.” City of Atlanta v. Wright, 119 Ga. 207 (45 S. E. 994). However, “All official duties should be faithfully fulfilled; and whenever, from any cause, a defect of legal justice would ensue from a failure or improper fulfillment, the writ of mandamus may issue to compel a due performance, if there be no other specific legal remedy for the legal rights.” Civil Code' (1910), § 5440. The county board of education had fixed a term of nine months for the school year 1924-1925; and having procured sufficient funds expressly provided for that purpose, to operate these schools for such term, and there being on hand a balance of such funds more than sufficient to carry out this purpose, it became the legal duty of the board to operate said schools for said term. The law, as well as good morals, required them to discharge this legal duty. The trial judge properly granted a mandamus requiring them to *77discharge this duty by operating said schools for the term of nine months, and applying these funds to defray the expenses of their operation.
á. But it is insisted by the plaintiffs in error that the Board of Commissioners of Monroe County, and the board of education of that county, could not enter into an agreement to operate the schools for any particular time, and that the board of education is not bound by any such agreement or any promise to the board of county commissioners with reference to the length of time the county board of education would operate the public schools. It may be conceded that these bodies were without authority to enter into any such agreement, and that the board of education would not be legally bound to observe such agreement or to comply with any promise which it made to the board of commissioners with respect to the length of the term for the operation of the schools of the county. But, independently of any such agreement or any such promise, the county board of education having recommended the levy of a tax for the purpose of conducting the public schools for a given term, and in pursuance of such recommendation the tax having been levied for this purpose, which produced sufficient funds to effect it, the board of education was in legal duty bound to operate the schools for that term. It would not be relieved from the discharge of this duty by reason of the fact that the tax for such purpose was levied by reason of the existence of such agreement and of such promise. The duty to operate these schools did not arise from such agreement and promise. It arose from the duty imposed by law upon the county board of education to operate these schools, under the facts in this case.
5. For the above reasons, I think the judgment of the court below should be affirmed; and I feel compelled to dissent from the opinion of the majority. I am authorized to say that Chief Justice Russell concurs in this dissent.